COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                             §

 JAMES LEE HELTON,                                 §               No. 08-13-00288-CR

                        Appellant,                 §                  Appeal from the

 v.                                                §                120th District Court

 THE STATE OF TEXAS,                               §             of El Paso County, Texas

                        State.                     §                (TC# 20110D03238)

                                                §
                                              ORDER

        Pending before the Court is a motion filed by Appellant to allow his counsel to review
certain sealed records in order that he may render effective assistance of counsel on appeal. The
Court will treat this as a motion to supplement the appellate record with the following orders and
items which have been sealed by these orders of the trial court:
1/19/12 Order for Psychiatric Exam;
1/23/12 Order Sealing Records;
1/24/12 Order Sealing Records;
2/1/12 Order Sealing Record;
2/3/12 Order Sealing Record;
2/23/12 Order Sealing Record; and
3/9/12 Competency Hearing.
Appellant asserts he has made multiple requests to the trial court clerk that the record be
supplemented with these items (the orders and the items sealed by those orders) but the trial
court clerk has not filed a sealed supplemental record with this Court. See TEX.R.APP.P.
34.5(c)(1)(permitting the trial court, the appellate court, or any party to direct the trial court clerk

                                                   1
to prepare, certify, and file in the appellate court a supplement containing any relevant item from
the clerk’s record). The motion to supplement the appellate record with the foregoing orders and
sealed items is GRANTED. We therefore ORDER the trial court clerk to prepare a sealed
supplemental record containing the orders and sealed items listed above and file it with this
Court no later than March 6, 2014. The sealed record will not be made available to the public
and will be available only for the use of the attorneys representing the parties to this appeal.
Rule 9.10(f) (A court may also order that a document be filed under seal in paper form or
electronic form, without redaction.)
       IT IS SO ORDERED this 19th day of February, 2014.


                                                      PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.




                                                  2